Form 8-K, Exhibit 10.1
 



RESCISSION AGREEMENT



This Rescission Agreement ("Agreement") is entered into and effective as of
November 17, 2008, by and between General Red International, Inc, a Texas
corporation ("Company"), Xingping Hou ("Xingping Hou"), Xingguo General Red
Navel Orange Preservation Company, Ltd. (“Xingguo”) and Xingguo General Fruits
Development Company, Ltd. ("General Fruits"). All parties to this Agreement are
hereinafter collectively referred to as “Parties”.
 
RECITALS
 
WHEREAS, on August 08, 2008, the Company entered five agreements (including a
Consultation Agreement, an Operating Agreement, a Proxy Agreement, a Share
Pledge Agreement, and an Option Agreement, collectively referred to as "Control
Transaction Agreements”) with Xingguo, Xingping Hou and General Fruits.



WHEREAS, the Parties wish to rescind and nullify Control Transaction Agreements
and the issuance of any shares of common stock that are issued to Xingping Hou
pursuant to the Control Transaction Agreements.
 

NOW THEREFORE, the Parties agree as follows:



Section 1. Rescission. The Parties hereby agree that the Control Transaction
Agreements entered on August 08, 2008, including a Consultation Agreement, an
Operating Agreement, a Proxy Agreement, a Share Pledge Agreement, and an Option
Agreement, are rescinded and nullified and are of no force and effect from the
outset, effective on the date first written above. Any and all the shares of
common stock of the Companythat are issued to Xingping Hou pursuant to the
Control Transaction Agreements (“Stock”) are also cancelled and nullified.
 
Section 2. Return of Stock Certificates. Simultaneously with the execution of
this Agreement Xingping Hou shall return to the Company the certificates
representing any and all of the Stock of the Company, together with all
necessary documentation to transfer legal title in the Stock back to the
Company. Xingping Hou hereby disclaims any interest whatsoever in the Stock.
Upon receipt of the certificates representing the Stock the Company shall direct
its transfer agent to cancel the Stock from its books and records.
 
Section 3. Miscellaneous. This Agreement constitutes the entire agreements among
the Parties with respect to the subject matter hereof and no modification or
waiver shall be effective unless in writing and signed in writing by the party
to be charged. This Agreement shall be binding upon and inure to the respective
benefit of the parties hereto and their respective successors, heirs, assigns,
executors, administrators and legal representatives. This Agreement may be
executed in one or more counterparts, each of which shall be deemed and
original, but all of which shall constitute one and the same agreement. This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to any choice or conflict of law
provisions or rules which would cause the application of any law, rule or
regulation other than the State of New York.

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
 
 

COMPANY
 
 
By:  /s/  Xingping Hou

              Xingping Hou


President, Chairman of the Board
 
 

XINGGUO:
 
By:  /s/ Xingguo General Red Navel Orange Preservation Company, Ltd

 Xingguo General Red Navel Orange Preservation Company, Ltd.



XINGPING HOU



By:  /s/ Xingping Hou

 Xingping Hou


 

GENERAL FRUITS



By:  /s/  Xingguo General Fruits Development Company, Ltd.

  Xingguo General Fruits Development Company, Ltd.

